Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest a sanding machine for finishing panels having, in particular, a sanding belt wound around pulley and having thrust elements against a backside of the belt to press against the panels to sand/finish, each thrust element has an actuator cylinder to move the thrust element between a lowered position against back of belt to press against panel and a raised position, each actuator cylinder having a cylinder and a rod that is engaged with thrust element and with cylinder to divide cylinder into an upper chamber and a lower chamber, wherein a first pneumatic circuit communicates with upper chamber to move thrust element into lower position and a second pneumatic circuit communicating with the lower chamber so as to raise the thrust element, wherein the first pneumatic circuit supplies the upper chamber in a continuous manner and the second pneumatic circuit is provided with a valve device to supply the lower chamber in a selective manner, as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar sanding devices with pressure elements against back of sanding belt.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 5, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723